Citation Nr: 0605018	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-16 232	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total compensation evaluation based upon 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 RO decision that granted an increased 
rating of 50 percent for service-connected PTSD and denied 
entitlement to a TDIU, among others.  

The veteran's substantive appeal was received in May 2005 and 
perfected his appeal with respect to his claims for an 
increased rating for PTSD and a TDIU.  

As will be discussed in greater detail hereinbelow, the 
veteran recently submitted a signed statement indicating that 
he wished to withdraw his appeal.

For this reason, the Board no longer has jurisdiction over 
the claims of an increased rating for PTSD and entitlement to 
a TDIU.



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1966 to July 1969.  

2.   By written statement signed by the veteran and dated in 
February 2006, which was obtained prior to promulgation of a 
decision by the Board, he withdrew this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal dated in May 2005 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2005).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2005).

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal. 38 C.F.R. § 20.204(b).

In a signed statement received by the Board in February 2006, 
prior to the promulgation of a decision by the Board, the 
veteran stated, in pertinent part, that he no longer wished 
to pursue an appeal as to his claims for an increased rating 
for service-connected PTSD and for a TDIU.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issue certified on appeal.

Consequently, the Board no longer has jurisdiction to 
consider the claim of service connection for bilateral 
hearing loss, and it must be dismissed, without prejudice.

ORDER

The appeal as to the issue of an increased rating for the 
service-connected PTSD is dismissed.

The appeal as to the issue of entitlement to a TDIU is 
dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


